DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of Group I, claims 1-9, in the reply filed on 4/7/21 is acknowledged.  Claims 10-20 have been withdrawn from consideration as being 
directed toward a non-elected invention.  Claims 1-9 remain the active claims in the application.  
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Method for treating superconducting cavities as no system claims active in the prosecution as they have been withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Wilhelm (3,443,989) or Denny et al. (3,181,936).
Wilhelm (3,443,989) teaches a process for providing superconductive layers of Niobium-tin.  Wilhelm (3,443,989) teaches forming a niobium tin on an underlying niobium substrate using a mixture of tin an iodine then heating the tube (clamed chamber) to 400-500C and heating the niobium substrate at 1000-1300C gaseous tin is formed and transporter by gas diffusion to the niobium substrate to form Niobium-tin by reacting the gaseous tin with niobium substrate (col. 4, lines 1-14 and claims 3,4 and 7).  
Regarding claim 6, the tube is evacuated before coating, i.e. degassing (claims 3 and 7)
Regarding claim 8, the niobium structure is heated during the coating and thereafter which meets the claimed annealing step forming a Nb3Sn and therefore no tin is left.

Denny et al. (3,181,936) teaches superconductors and method for the preparation thereof.  Denny et al. (3,181,936) teaches improved superconductor using a niobium wire and diffusing vaporized elemental tin into the metal at elevated temperatures.  A furnace 
Regarding claim 6, the chamber/furnace is vacuum evacuated, i.e. degassing step.
Regarding claim 8, the temperature is maintained throughout the coating and forms Nb3Sn with no tin coating on the wire, i.e. claimed annealing step.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wilhelm (3,443,989) or Denny et al. (3,181,936) in combination with Kephart (2016/0309573).

Wilhelm (3,443,989) or Denny et al. (3,181,936) fails to teach the Nb3Sn superconducting layer to be used on a radiofrequency cavity.
Kephart (2016/0309573) teaches a conduction cooling system for linear accelerator cavities known as superconducting radiofrequency (SRF) whereby a coating of Nb3Sn is utilized [0014].
Therefore it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Wilhelm (3,443,989) or Denny et al. (3,181,936) Nb3Sn coating on radiofrequency cavities as evidenced by Kephart (2016/0309573) with the expectation of achieving similar success.

Claims 2-5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
It is noted that each of the claims recite a process steps which should be recited in its entirety as the process would include all of them, degassing, nucleating, cooling, venting along with the doping of the Nb3Sn in nitrogen at the claimed pressures.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428.  The examiner can normally be reached on Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN K TALBOT/Primary Examiner, Art Unit 1715